DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 7 and 15 have been amended.  Claims 23, 29 and 36 was previously canceled.  Claims 41-42 were newly added.
Response to Arguments
Applicant’s arguments related to the amendments reciting, “providing the recommended document or file to the user device of the system in a first form, the first form being dependent on at least one device parameter of the user device; and providing content related to the recommended document or file to another user device of the system in a second form, the second form being dependent on at least one device parameter of said another user device”, were fully considered by was not persuasive.  See interview conducted on 2/25/2021, where Banavar, describes transcoding content selected from pre-fetching policies to formats compatible with predicted devices, as such, the content formatted for one device can be interpreted as the recommended document, while the content in a different formatted for another device can be interpreted as the content related to the recommended document.
Regarding newly added claim 42, the recited limitation clarifies what the content related to the recommended document is and overcomes the teachings and interpretation of Banavar.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
Authorization for this examiner's amendment was given in a telephone interview with Rudy I. Kratz, on 04/29/2021.
The application has been amended as follows:
	1. 	(Currently amended) A method to be implemented by a system for providing at least one of a document or file to a user device of the system, via a network, based on at least one contextual parameter, the method comprising: 
	retrieving, in response to a change in value of at least one contextual parameter, at least one document or file from at least one source based on the at least one contextual parameter, the changed contextual parameter relating to a scheduled event which will result in the user device being disconnected from the network; 
	applying weights to the retrieved document or file and the at least one contextual parameter, based on a history of the document or file; 
	recommending the retrieved document or file to the user based on the weighted document or file and the weighted at least one contextual parameter; 
	providing the recommended document or file to the user device of the system in a first form, the first form being dependent on at least one device parameter of the user device; 
	and providing content related to the recommended document or file to another user device of the system in a second form, the second form being dependent on at least one device parameter of said another user device, 
	wherein the user device and the another user device are different types of user devices, and the content related to the recommended document or file is a different type of content that relates to the scheduled event; and 
	wherein the at least one contextual parameter is independent of other user devices of the system.

	7. 	(Currently amended) A contextual information system for providing at least one of a document or file to a user device of the system, via a network, based on at least one contextual parameter, the system comprising: 
	an input module configured for retrieving, in response to a change in value of at least one contextual parameter, at least one document or file from at least one source based on the at least one contextual parameter, the changed contextual parameter relating to a scheduled event which will result in the user device being disconnected from the network; 
	a decision engine configured for: 
		applying weights to the retrieved document or file and the at least one contextual parameter, based on a history of the document or file; and 
		recommending the retrieved document or file to the user based on the weighted document or file and the weighted at least one contextual parameter; and 
	an output module configured for:
		3providing the recommended document or file to a user device of the system in a first form, the first form being dependent on at least one device parameter of the user device and 

		wherein, the user device and the another user device are different types of user devices, and the content related to the recommended document or file is a different type of content that relates to the scheduled event; and
	wherein the at least one contextual parameter is independent of other user devices of the system.

	15. 	(Currently amended) A computer readable storage medium comprising instructions executable by a processor of a system for providing at least one of a document or file to a user device of the system, via a network, based on at least one contextual parameter, the instructions when executed by the processor causes the system to perform a method, the method comprising: 
	retrieving, in response to a change in value of at least one contextual parameter, at least one document or file from at least one source based on the at least one contextual parameter,  the changed contextual parameter relating to a scheduled event which will result in the user device being disconnected from the network; 
	applying weights to the retrieved document or file and the at least one contextual parameter, based on a history of the document or file; 
	recommending the retrieved document or file based on the weighted document or file and the weighted at least one contextual parameter; 

	and providing content related to recommended document or file to another user device of the system in a second form, the second form being dependent on at least one device parameter of said another user device, 
	wherein, the user device and the another user device are different types of user devices, and the content related to the recommended document or file is a different type of content that relates to the scheduled event; and
	wherein the at least one contextual parameter is independent of other user devices of the system.

Claim 42, (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-22, 24-28, 30-35, 37-41 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: retrieving, in response to a change in value of at least one contextual parameter, at least one document or file from at least one source based on the at least one contextual parameter, the changed contextual parameter relating to a scheduled event which will result in the user device being disconnected from the network; applying weights to the retrieved 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 7 and 15.  Therefore claims 1, 7 and 15 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/29/2021